C. A. 9th Cir. Certiorari granted limited to the following questions: Whether petitioners’ challenges to the provisions in the 1976 amendments to California’s Warren-Alquist Act, Cal. Pub. Res. Code Ann. §§ 25524.1(b) and 25524.2 (West 1977), which condition the construction of nuclear plants on findings by the State Energy Resources Conservation and Development Commission that adequate storage facilities and means of disposal are available for high-level nuclear waste, are ripe for judicial review, and whether §§ 25524.1(b) and 25524.2 are pre-empted by the Atomic Energy Act of 1954, 42 U. S. C. § 2011 et seq.